In four related proceedings, inter alia, pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from four orders of fact-finding and disposition of the Family Court, Queens County (Salinitro, J.), all dated July 31, *5132003 (one as to each child), which, after fact-finding and dispositional hearings, found that she had permanently neglected the subject children, terminated her parental rights, and transferred guardianship and custody of the children to the petitioner and the Commissioner of Social Services of the City of New York for purposes of adoption.
Ordered that the orders of fact-finding and disposition are affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that it pursued diligent efforts to encourage and strengthen the mother’s parental relationship (see Matter of Richard W., 265 AD2d 685 [1999]). Further, the termination of the mother’s parental rights was supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136 [1984]), and the Family Court acted within its discretion in refusing to suspend judgment (see Family Ct Act §§ 631, 633). Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.